DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Claim Status
An amendment, filed 5/24/2021, is acknowledged. Claim 1 is amended; claim 5 is canceled. No new matter is added. Claims 1-4 and 6-15 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 5/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. No. 16/076257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a copper alloy consisting of the claimed composition, conductivity greater than 75% IACS, an average number of compounds containing Mg and P with a particle diameter of 0.1 µm or greater is 0.5 pieces/µm2 or less in observation using a scanning electron microscope, a content of Mg and P satisfy Mg/P > 25, and a residual stress radio is 50% or greater under conditions of 150° C for 1000 hours.  
Furthermore, the instant specification provides sufficient evidence to show that a copper alloy meeting the claimed composition would not inherently result in the claimed average number of Mg and P containing compounds.  Specifically, comparative Ex. 4 (Tables 1 to 3) meets the claimed composition, Mg/P ratio, and conductivity, but exceeds the claimed average number of Mg and P containing compounds.  Prior art Finlay teaches precipitating Mg and P containing compounds out of solid solution to increase the conductivity above 70% IACS (col. 6, ln. 28-75).  Thus, while Finlay teaches a copper alloy with Mg and P in solid solution at 70% IACS conductivity, at a conductivity of 75% IACS one of ordinary skill in the art would expect, based on the teachings of Finlay, that at least some number of Mg and P containing compounds have precipitated. The instant specification demonstrates that a copper alloy meeting the claimed composition and conductivity would not necessarily result in the claimed property.  As a result, the copper alloy of Finlay at a conductivity meeting the claimed range would not inherently possess the claimed average number of compounds containing Mg and P with a particle diameter of 0.1 µm or greater is 0.5 pieces/µm2 or less.  Therefore, the prima facie case of obviousness is rebutted and the rejection under 35 U.S.C. 103 is withdrawn.  Finally, the amendment, dated 5/24/2021, limits the claimed copper alloy to a closed composition of Cu, Mg and P.  Prior art Miyagi requires the presence of Fe and therefore, fails to teach a copper alloy as required by the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735